VALLIANT, J.
Plaintiff brought suit by attachment in a justice’s court against one York on a promissory note for $58.40 and interest; the railroad company was summoned as garnishee; there was no personal service of process on York, he was brought in by publication only on the constable’s return of non est, no appearance for him was entered, and nothing of his was reached by the attachment except the debt which the railroad company, the garnishee, owed him. The garnishee by its answer to the interrogatories admitted that it was “indebted to the defendant E. P. York, a married man, the head of a family and a resident of the State of Missouri in the sum of $76.90', which amount is for services rendered by defendant to this garnishee during the month of October, 1903, and will be due and payable on or about the 1st day of November, 1903; said sum is for wages earned during the thirty days next preceding its becoming due.” The garnishee’s answer then stated that no judgment had been rendered against the defendant, that the amount claimed by plaintiff being less than two hundred dollars, and the amount the garnishee owed defendant being for wages owing him as an employee of the railroad company, it was not subject to garnishment, but was exempt therefrom under the provisions of sections 3447 and 3448, Revised Statutes 1899'. There was no denial of the garnishee’s answer. The justice rendered judgment against the garnishee for $76.90, and the latter appealed.
When the cause reached the circuit court the plaintiff filed a motion for a judgment against the garnishee on the admission of the indebtedness in its answer, not*295withstanding the provisions of sections 3447 and 3448, Eevised Statutes 1899, which plaintiff alleged were unconstitutional because they were in conflict, first, with certain sections of the State Constitution, to-wit, section 53, article 4, “The General Assembly shall not pass any local or special law” in reference to certain subjects specified, among which is “granting to any corporation, association or individual any special or exclusive right, privilege or immunity;” second, section 30, article 2v “No person shall be deprived of life, liberty or property without due process of law;” third, section 4, article 2: “All persons have a natural right to life, liberty and the enjoyment of the gains of their own industry.” Also in conflict with the Fourteenth Amendment to the Federal Constitution, “Nor shall any State deprive any person of life, liberty or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.” The circuit court sustained the motion and rendered judgment against the garnishee, holding that the statute in question was unconstitutional; from that judgment the garnishee prosecutes this appeal.
There is no dispute of the facts stated in the garnishee’s answer; if the sections of the statute in question are in violation of any of the provisions of the Constitution, State or Federal, set out in the motion, the judgment should be affirmed; if those sections were the result of a lawful legislative power, the judgment should be reversed.
The two sections of the statute, being sections 3447 and 3448, Eevised Statutes 1899, Ann. Stat. 1906, p. 1891, now sections 2427 and 2428, Eevised Statutes 1909, are as follows:
“Sec. 3447. That hereafter no garnishment shall be issued by any court in any cause where the sum demanded is two hundred dollars or less, and where the property sought to he reached is wages due the defendant by any railroad corporation, until after *296judgment shall have been recovered by the plaintiff against the defendant in the action.
“See. 3448. No railroad corporation shall be required to make answer to any interrogatories propounded to it, in any action against any person to whom it may be indebted on account of wages due for personal services, nor shall any default or other liabilities attach because of its failure to so answer in such cases, where a writ of garnishment was issued or served in advance of the recovery by the plaintiff against the defendant, in any action for two hundred dollars or less; and any judgment rendered against any railroad corporation for its said failure or refusal to make answer to any garnishment so issued or served before the recovery of final judgment in the action between the plaintiff and defendant in the cases mentioned in section 3447, shall be void, and any officer entering said judgment or who may execute the same shall be taken and considered a trespasser and in addition thereto may be enjoined by any court having jurisdiction. ’ ’
Whilst there are three sections of the State and one of the Federal Constitution violated by this statute, according to the motion filed by the plaintiff in the circuit court, yet, according to the oral argument and brief in his behalf in this court, the whole contention is narrowed down to the proposition that it is arbitrary class legislation. According to respondent’s brief the statute violates the Fourteenth Amendment “in that it arbitrarily undertakes to separate wage-earners who are in the employ of a 'railroad corporation from other classes of people and even other wage-earners;” and it violates section 53 of article IY, because it grants to the railroad company ‘ ‘ immunity from garnishment not granted to others.” Just how it deprives the plaintiff of his property without due process of law or how it deprives him of his natural right to life, liberty and the gains of his industry, there is no suggestion in his brief *297and we perceive no such possible effect. Bnt the argument is, it is class legislation, it shuts the plaintiff off from pursuing his writ of garnishment against an employee of a railroad company when under like circumstances he could attach the wages of an employee of any other kind of corporation or of an individual; it shuts him off from running the garnishment to recover his small debt, whereas a creditor with a debt of over two hundred dollars could go in and recover; and it shuts him off from pursuing a railroad company, whereas, if it were any other kind of employer the process of garnishment could be used. That is the epitome of the argument.
The class marked out for favor in the statute is the class of railroad employees covered by its terms; incidentally the railroad company receives the favor of freedom from the annoyance which constant calls to answer as garnishee would' entail, but the persons really protected are the employees whose wages, when they are absent or have no notice of a suit, cannot be attached. Section 3447 says that when the amount sought to be recovered from the employee is two hundred dollars or less his wages shall not be touched by garnishment until there has been a judgment for the amount against him; of course there can be no judgment against him until he has been, served with summons. The statute means .that the process of garnishment should be withheld until the employee is brought into court and is allowed to make his defense, if any he has, and a personal judgment rendered against him. The nest section, 3448, is but a corollary to the former, and is designed to secure its performance, to render more certain the accomplishment of its purpose.
It is earnestly argued that the statute is vicious class legislation because it is in the interest of railroad corporations, shielding* them as a class from the process of garnishment, while all other corporations *298and individuals are liable to that process. And to exemplify this position, attention is called to the fact that it is the railroad company and hot the employee that is prosecuting this appeal, and not only that, but attorneys of other railroad companies have asked and obtained leave to come in as amici curiae and file briefs and make oral arguments to sustain the statute. The railroad company is the only party to this suit who had the right to appeal or bring the cause to this court, because it is the only party against whom or against which the judgment was rendered. But aside from that, it seems like a narrow view to attribute no other motive than that of a pecuniary interest to this railroad and the other railroad companies who have shown ■an interest in this case. The only selfish interest a railroad company could have in the matter is to be freed from the annoyance of being constantly called into court to answer as garnishee; its real pecuniary interest is but little if any. If it owes the employee it can bring the. amount into court and be paid out of the fund in its hands for the expenses it has incurred for answering; if it owes nothing-, or if the amount it owes is not sufficient to pay what the court allows for the expense of answering, the garnishee recovers judgment therefor from the attaching creditor. In the contem•plation of the law of garnishment the garnishee is not, in 'the first instance, considered as an adverse party in the litigation, he is a disinterested stakeholder, ready to pay what he owes, and to pay it to whom the court decrees; he becomes an adversary only when, a dispute arises over his answer. But the interest taken by the railroad companies in the subject of this suit is not to be attributed alone to their desire to avoid annoyance. It is the duty of the master to protect his servant. Perhaps, in a case like this, such is not the master’s duty to the extent that he would1 be liable if he failed to give such protection, but above his legal liability he has a moral duty to protect his serv*299ant when it comes .in his way to do so, which, whether he can he compelled to perform it or not, is of sufficient consideration to justify his conduct when he does perform it. This moral duty, if we call it nothing else, is especially incumbent on railroad corporations. Their employees, particularly those composing their train crews, are often men of little means, small wages, and in the performance of their work are carried hundreds of miles away from their homes. They are more helpless in many respects than men enaged in other kinds of business; they especially need protection, and if in such case the master will not protect his servant, who will protect him? "We can see in the subject now under consideration a blended interest of master and servant with the servant’s share in the interest alone likely to suffer if the master withholds his protection.
It is said that if the statute is unconstitutional it-is immaterial whether its purpose be to protect one class or another, the railroads or their employees, and that is so. But when the validity of the statute is assailed on the ground that it is class legislation, it is important to ascertain what class is created, so that we can see whether there was legal justification for making the class. Statutes have been enacted and held to be valid which make railroad companies a class, but the same reason that would justify making railroads a class would not always justify bringing other concerns into that class. Our Fellow-Servant Statute of 1897 is an example of that kind of legislation. And the statute giving railroad companies the power to condemn a right of way one hundred feet wide through your land creates railroad companies into a class for that purpose. But there were good reasons for that classification, reasons which would justify the imposing of the burden upon the class in the one statute, and the conferring of the power in the other; reasons that would not justify the inclusion of other concerns in either of those classes.
*300In the case at bar if the purpose of the statute in question was to create railroad companies into a class, to exempt them, from the burden or from the inconvenience of answering as garnishees, no one would undertake to defend it as a reasonable classification. But who will undertake to say that the General Assembly intended by this act to create railroad companies into a privileged class, to exempt them- from the common burden borne by everybody else? When in the legislative history of this State has the General Assembly ever manifested such partiality to railroad companies as a class, partiality in which there was no purpose but to favor the class, granting to them a special privilege without any conceivable benefit to the public? On the other hand when we think of the employees, their peculiar helpless condition, in the predicament contemplated by this statute, we see a very good reason for the classification. A man at home, or whose place of business is near Ms home, can attend the justice’s court when he is sued and, either with or without an attorney, defend against an unjust suit. But if an unfair plaintiff has a small claim against a brakeman on a freight train, against which claim he knows there is or may be a good defense, he may watch a time when the brakeman is gone, give constructive notice by publication, seize his wages and thus obtain an unconscionable advantage. Even if the publication was brought to the notice of the railroad employee, when perhaps he was five hundred miles away from home and could not leave his post of duty without sacrificing his position, it is easy to conceive how he would submit to wrong rather than undertake the expense and trouble of defending the suit for the small amount involved, small perhaps in comparison to the expense and trouble, though not small M comparison to his wages. The law contemplates that a man can ordinarily be found by the sheriff or constable in the county in which he lives, and if he cannot be *301found the law provides for constructive notice to him as to one who absconds or conceals himself to avoid the writ, and, as a general rule, that is fair. But is it fair to this class of men ? are they to he put in the category of men absconding or hiding from the sheriff or constable? or if the General Assembly should undertake to give them as a class certain exemption from that condition, can we say that it is arbitrary classification?
The record in this case illustrates what advantage may be taken of a railroad employee but for this statute. The defendant in this case is a resident of this State, then why was the time to sue chosen when he was absent, and when only constructive notice, which in fact is often.no notice, could be given? So far as this record shows, this man knew nothing of this suit, but if this law will not protect him his wages are to be gathered in by the adroit plaintiff whether he owed the debt or not. This case illustrates only one aspect of the condition to which the statute was designed to apply. It applies as well to a non-resident railroad employee as to a resident. A man living in Texas having a disputed claim against a railroad trainman who lives in the same town may send his claim to Missouri where it is likely the defendant may never be, and institute suit by attachment, and the defendant never hear of it until his pay day comes and he finds that his wages have been appropriated. Is it possible the law-making power of this State cannot regulate the process of the courts of the State to prevent such an abuse of the law?
Without the statutory provision of garnishment a creditor would have no right to seize the wages, of his debtor until after he obtained judgment on his debt; the statute granting the right may direct how and to what extent it may be used,, and a person using the process given him by the statute has no right to complain of the restrictions or conditions imposed *302by the very same law that gives him the right. We do not mean to imply that a statute evidently designed to give one class of creditors the. property of their debtor and withhold it from another class would not be obnoxious to the Constitution, State and Federal, but we do say that in giving such process to creditors as our garnishment statutes give, it is in the power of the General Assembly to make reasonable exceptions and the creditor using the process has no right to complain of the exception.
The statute in question, designed as an amendment to the statute regulating the process of garnishment, was enacted in 1899. [Laws 1899', p. 221.] It consists of two sections, only, the first of which, section 3447, Revised Statutes 1899, now section 2427, Revised Statutes 1909, is in these words: “That hereafter no garnishment shall be issued by any court in any cause where the sum demanded is two hundred dollars or less, and where the property sought to be reached is wages due the defendant by any railroad corporation, until after judgment shall have been recovered by the plaintiff against the defendant in the action.”
The whole force and effect of the act is contained in that section; if the second section had been omitted entirely the purpose of the act would have been accomplished completely. The effect of the first section was to forbid the issuance of a writ of garnishment in such case. Such a writ issued in violation of the terms of that section would be an illegal writ, under which no right could be acquired, no obligation imposed; the party protected was the man whose wages were thereby shielded, the class created was the class composed of such men. The law which exempts to a servant his wages or shields his wages from legal process, cannot be said to be a law for the benefit of the master.
The second section,, section 3448, Revised Statutes 1899, now section 2428, Revised Statutes 1909, is de*303signed only to aid in the practical accomplishment of the purpose contained in the first section. It authorizes the railroad company to ignore a writ of garnishment if one, issued in violation of the express terms of the first section, should he served on it. There is just this much protection to thg railroad company in that provision and no more, to-wit, hut for that provision the railroad company would he hound to answer the writ or failing let a judgment hy default go against it. But surely it cannot he said that the General Assembly violates the Constitution when it says that the railroad company may ignore a writ which the law has expressly forbidden to issue. If it be said that the exemption applies only to railroads, the answer is, it is against railroads only that the writ in such case can go. The wages of a servant can be reached only by garnishing the master. We are satisfied that the class intended to be benefited by the act was of railroad employees, that the railroad companies are only relatively concerned and if protected it is so only incidentally, and in furtherance of the protection designed for the employees. And we are also satisfied that the well-known conditions that surround the employees of the railroad companies are sufficient to justify the General Assembly in making a class of them for the purpose indicated.
It is suggested that but for this statute a resident employee of the railroad company whose wages are exempt from execution or attachment, might be sued by attachment in another State through which the railroad ran, his wages be there seized by garnishment and the company be compelled by judgment to pay the same to the plaintiff in that suit, and thereafter the employee could sue here and recover, thus the railroad company would be subject to two judgments for the same debt, ergo this statute is for the benefit of the railroad company. If the statute,.although aimed to protect the employees, should incidentally afford the *304railroad companies protection from such, a wrong, it wonld be no reproach to the statute. But no such purpose can be gathered from the reading of the statute, and besides it confers no such protection. It does not prevent a creditor suing the employee in another State and there seizing his wages by garnishment, nor does it prevent the employee from afterwards suing- for his wages at his own home in this State. But in such case, independent of this statute, the judgment of the court in the other State, if it was a court of competent jurisdiction, would be a perfect defense to the subsequent suit here, by force of section 1, article 4, of the Federal Constitution, requiring each State to give “full faith and credit to the . . . judicial proceedings of every other State.”
The power of the General Assembly to enact class legislation has so often been considered by this court that we deem it necessary now to do no more than to refer to some of the cases. The well established doctrine of this court on that subject is that class legislation is not an offense against the Constitution of the State or of the United States if it is based on reason, and if it includes all persons or corporations coming within the reason. It is impossible to make all laws applicable to all persons or corporations; classes in fact exist, and the laws must be made to apply to them as classes. The General Assembly does not really create the class, although we usually speak of it in that way; the class exists by its very nature of inherent conditions, and the lawmaker recognizes the fact and makes the law to suit. If there is reason why a law should be made to apply to a particular class the lawmaking department of the State government has authority to make it unless it is otherwise prohibited by the Constitution. [Humes v. Railroad, 82 Mo. 231; Daggs v. Ins. Co., 136 Mo. 382; Geist v. St. Louis, 156 Mo. 647; Hamman v. Coal Co., 156 Mo. 232; State ex rel. v. Henderson, 160 Mo. 216.] Those are a few of *305the decisions on this subject, but are not all that have been cited by the learned counsel for appellant, as reference; to their briefs will show, but they are sufficient. Decisions of the Supreme Court of the United States are also cited to the same effect and answer respondent’s contention in reference to the Federal Constitution.
Respondent relies with confidence on the decision of this court in In re Flukes, 157 Mo. 125. In that case the Legislature, in section 2357, Revised Statutes 1899, Ann. Stat. 1906, p. 1451, had undertaken to make it a misdemeanor for any person holding a claim for a debt owing by a person resident in this State to send it out of the State for the purpose of instituting suit on it in the foreign jurisdiction, and there attaching by process of garnishment against the debtor’s employer the wages due., him when the employer was a resident of ■this State, and could be served with process here. In that statute the Legislature was making an effort to extend its arm across the State boundary line and prevent a creditor from using the courts of another State for the collection of his debt. There was some discussion of the class feature of the statute, but the decision really turned on the point that the statute attempted to abridge the right of the citizen under the Federal Constitution to go anywhere he chose .in the United States and institute his suit, without being subject to indictment and punishment.
It is argued that conceding the railroad employees constitute a class justifying’ special legislation in their behalf, this statute is had because it does not embrace all railroad employees. If the reasons for class legislation as above discussed are observed the Legislature might recognize the existence of a class within a class; for a class within, a class is but a class, and it may he as well marked as the larger class out of which it is formed — and if the statute embraces all *306those who come within its reason it is not obnoxious to the Constitution. The argument is that this statute reaches only those railroad employees whose debts amount to two hundred dollars or less, and that drawing the line at that maximum figure is arbitrary. If that fact creates a class within a class it cannot be denied that the statute reaches everyone within that interior class. In point of fact the statute applies to every railroad employee who is sued by attachment for a sum not exceeding two hundred dollars. It was evidently the purpose of the Legislature to provide for cases when the amounts sued for were so small that the defendants could not afford to abandon their posts of duty and come at a great distance and expense to defend the suits. If that was the purpose of the law the lawmaker had to draw the line at some point to designate what was considered a small amount; and wherever the line might have been drawn it would have been subject to the same criticism that is now made. If the line had been drawn at twenty-five dollars or fifty dollars, it would not have protected one who was sued for twenty-six dollars or fifty-one dollars.
If the Legislature had authority to pass a statute affording protection to the class of persons named, it had the authority to draw the line and the courts h'ave no authority to question the wisdom of their demarkation. A statute designed to shield the wages of a railroad employee without limit as to the amount sued for, shielding the salaries of the big as well as the wages of the little, could not stand, because there would be no reason or justice on its face. But a statute aimed to protect an employee from an abuse of the process of garnishment on a claim too small to justify him in leaving his post and coming a distance to make his.defense has both reason and justice to support it; in fact the statutes concerning garnishments, without this provision, would be a weapon that could be used to great injustice, and we doubt not that it was to prevent that *307abuse that this act was passed. We must remember that this act does not deprive the creditor entirely of the writ of garnishment in such case, but only postpones him until he gets a judgment on his claim. It is argued that this statute applies to all railroad employees regardless of their station or the amount of their wages, the line being drawn only at the amount of the debt sued for, and that therefore it cannot be said that it was aimed to cover only the small wage-earner. That is an argument on the letter rather than on the spirit of the law. Qui haeret in litera, haeret in cortice. Who can read this statute without seeing that it was to protect that class of small wage-earners whose calling carried them away from home, and who can reflect on it without seeing that that is its practical effect? If the statute had gone on to specify the amount of wages the man was to earn in order to come; within its terms, the same criticism that is now made in reference to the amount of the debt sued for would be made in reference to the amount of wages ‘specified; if the statute drew the line at sixty dollars a month the complaint would be that it excluded from its protection the man whose wages were sixty-one dollars a month. If the lawmaker thought that a station agent or a clerk in an office, or a man whose position was high enough to command a large salary, was not as apt to be subjected to the abuse that the statute was aimed to correct as the one whose duties called him away from home and for that reason left the statute more general than it might have been, we cannot say that the conclusion was unreasonable, nor. can we condemn the statute because possibly it might cover a case not contemplated.
When a statute is designed to correct a well-known evil there is no use to encumber it with words to exempt from its effect a condition which though possible is unlikely and which would rarely if ever occur.
*308It is argued also that this statute by an arbitrary line creates a class of preferred creditors, allowing those whose claims are for two' hundred and one dollars or more free to sue out a writ of garnishment, while excluding’ those whose claims are two hundred dollars or less. "Whateve^may be said as to the effect of the statute, it c'ertaiDly cannot be claimed that its purpose was to give one class of creditors a privilege over another class. It is as difficult to imagine that the General Assembly had in mind the intention to create a preferred class of creditors, drawing’ the line at two hundred and one dollars, as it is to imagine the intention to create a particularly preferred class consisting alone of railroad companies. The purpose of the statute was not to prefer a class of creditors or a class of railroads, and if the effect is to give an incidental preference to creditors whose claims are more than two hundred dollars, that consequence cannot defeat the statute, if its purpose was to accomplish an object which the General Assembly had a right to accomplish and in the main does accomplish. As already said there would be neither reason nor justice in withholding the writ of garnishment from all creditors regardless of the amount of their .claims and thus shield' the large salaries as well as the little wages,, but there is both reason and justice in withholding from the creditor, whose claim is so small as to not justify the defense, involving abandonment of post as well as -expense, the right to seize the wages of the debtor until his claim is in judgment, and as also already said, if the aim was to cover only such small cases, the line had to be drawn somewhere and it was for the lawmaker to say where.
This statute is not designed to shield a railroad employee from the' payment of an honest debt, but only to protect him from the abuse that might be made of the writ of garnishment to his injury in his absence. *309It gives Mm a chance to be heard before his wages are taken, a chance he would be less likely to have, on account of the nature of his daily work, than persons engaged in other business. We hold that sections 3447 and 3448, Revised Statutes 1899, now sections 2427 and 2428, Revised Statutes 1909, are not obnoxious to any of the mandates of either the State or the Federal Constitution.
The judgment is reversed.
Fox, G. J., and Lamm and Graves, JJ., concur; Gantt and Woodson, JJ., dissent in an opinion by Woodson, J.; Burgess, J., not sitting.